                                                 Entered on Docket
                                                 September 22, 2021
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2                                           The following constitutes the order of the Court.
      268 Bush Street, Suite 3335             Signed: September 21, 2021
      San Francisco, CA 94104
  3   Tel. 415-672-5991
      Fax. 415-680-1712
  4   gkleiner@rinconlawllp.com
  5
      Counsel for                                ______________________________________________
  6   FRED HJELMESET,                            Stephen L. Johnson
      Trustee in Bankruptcy                      U.S. Bankruptcy Judge
  7

  8                             UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                         SAN JOSE DIVISION

 11   In re                                                Case No. 21-50028 SLJ
                                                           Chapter 7
 12           EVANDER FRANK KANE,                          Hon. Stephen L. Johnson

 13                  Debtor.                               ORDER AUTHORIZING TRUSTEE TO
                                                           RESOLVE DISPUTE CONCERNING
 14
                                                           BANK ACCOUNTS AND TO ABANDON
 15                                                        INTEREST IN CANADIAN REAL
                                                           PROPERTY
 16

 17           The Court having reviewed and considered: (i) Motion for Authority to Resolve Dispute
 18   Concerning Bank Accounts and Canadian Real Property (“Motion”) (Docket 202) filed by Fred
 19   Hjelmeset, Chapter 7 Trustee (“Trustee”) of the above-captioned Debtor; (ii) the Trustee’s request
 20   for order approving the Motion; and (iii) the declaration of Gregg S. Kleiner in support thereof,
 21   notice of the Motion being adequate and proper under the circumstances and other good cause
 22   appearing
 23           IT IS HEREBY ORDERED THAT:
 24           1.     The Motion is approved in all respects;
 25           2.     The Trustee is authorized to enter into an “Agreement Concerning Bank Accounts
 26   and Canadian Real Property” (“Agreement”) with Debtor Evander Frank Kane, an authentic copy
 27   of which is found at Docket 202-1. The Trustee is authorized to take any and all action necessary to
 28   consummate the Agreement, including executing any and all documents. Among other things, the
                                                                                                        1
Case: 21-50028     Doc# 225      Filed: 09/21/21     Entered: 09/22/21 08:52:50       Page 1 of 3
  1   Trustee is authorized to: (i) retain the sum of $16,250 that the Debtor has paid to the estate to resolve

  2   a dispute between the Trustee and the Debtor with regard to the estate’s interest in certain bank

  3   accounts scheduled in the Debtor’s bankruptcy case, and (ii) abandon, pursuant to 11 U.S.C. §554,

  4   the estate’s right, title and interest in real property commonly referred to as 3457 W 35th Ave.,

  5   Vancouver, British Columbia, Canada and 8447 Isabel Place, Vancouver, British Columbia,

  6   Canada.

  7          3.      This order is effective upon entry, and the stay imposed by Rule 62(a) of FRCP

  8   and/or Bankruptcy Rule 6004(h) shall not apply.

  9                                        *** END OF ORDER ***

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                                                             2
Case: 21-50028      Doc# 225      Filed: 09/21/21      Entered: 09/22/21 08:52:50         Page 2 of 3
  1                                 **COURT SERVICE LIST**

  2   No Court Service Requested.
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028    Doc# 225     Filed: 09/21/21   Entered: 09/22/21 08:52:50   Page 3 of 3
